Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Stephen Burri on 9/01/2021.

The application has been amended as follows: 
In the claims
Claim 1,
A panel mounting system for mounting a linear panel structure on a surface, the system comprising: 
a plurality of posts, each post having a base plate with one or more mounting surfaces for surface attachment and a vertical extension, the vertical extension having a generally T- shaped transverse cross-section comprising a lateral support beam and a panel-receiving cross beam, 
solid stiffening member with a uniform thickness along the height and extending perpendicularly from the center of 
the opposite ends of the cross-beam comprise a pair of opposing semi-circular channels, wherein each channel forms a channel angle of between 45 degrees and 135 degrees relative to the lateral support beam and each panel is rotatable about a vertical axis at each end through a panel angle of greater than 20 degrees to either side of the channel angle of the corresponding channels; 
a hollow, circular cylindrical insert insertable into each channel; a panel mountable between each pair of adjacent posts, each end of the panel insertable into a corresponding insert; and a semi-circular wedge insertable at the top end of each semi-circular channel for securing the panel in a desired panel angle position.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the combination of “a plurality of posts, each post having a base plate and a vertical extension, the vertical extension having a lateral support beam and a panel receiving cross beam; an insert; a panel, a wedge having the structural limitations as recited in the claims. There would be no reason to modify the prior art without relying in hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
9/1/2021